Name: Commission Regulation (EC) No 1943/95 of 4 August 1995 fixing the amount of aid to Portuguese producers of paddy rice for the 1995/96 marketing year
 Type: Regulation
 Subject Matter: Europe;  plant product;  agricultural structures and production;  agricultural policy;  economic policy
 Date Published: nan

 5 . 8 . 95 EN Official Journal of the European Communities No L 186/37 COMMISSION REGULATION (EC) No 1943/95 of 4 August 1995 fixing the amount of aid to Portuguese producers of paddy rice for the 1995/96 marketing year HAS ADOPTED THIS REGULATION : Article 1 The special aid for Portugal for the marketing year 1995/96 referred to in Article 1 ( 1 ) (c) of Regulation (EEC) No 738/93 is hereby fixed at ECU 22,64/t. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 738/93 of 17 March 1993 amending the transitional measures gover ­ ning the organization of the market in cereals and rice in Portugal laid down in Regulation (EEC) No 3653/90 (') and in particular Article 2 thereof, Whereas the special aid for rice producers in Portugal specified in Article 1 ( 1 ) (c) of Regulation (EEC) No 738/93 must be reduced by a fourth for the marketing year 1995/96 ; whereas the amount thereof must therefore be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1995. For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 77, 31 . 3. 1993, p. 1 .